PER CURIAM.
This cause was heard upon the transcript of the record, briefs and the arguments of counsel, and it appearing that there was no clear mistake or abuse of judicial discretion in the order appealed from entered August 11, 1937, concurring in the findings of the Special Master on Specifications in Opposition to Discharge, and granting to George Fred Livingston, appellee, a discharge in baakruptcy, it is therefore ordered and adjudged that the order appealed from be and the same is in all things affirmed.